 



Exhibit 10.33

American Management Systems

RESTRICTED STOCK AND STOCK BONUS PLAN

Section 1. Purpose of Plan

     The purpose of the Restricted Stock and Stock Bonus Plan of American
Management Systems (the “Company”) is to reward valued employees with grants of
stock, thereby providing valued employees a larger stake in the Company’s
success than could be obtained from a cash-award program.

Section 2. Definitions

     (a)  "Actual Award” means the aggregate dollar amount determined each
Performance Year by the Board for a Performance Year taking into consideration
the relationship of the Company’s performance for the Performance Year to the
Company’s Target for the Performance Year.

     (b)  "Board” means the Board of Directors of the Company.

     (c)  "Committee” means the Stock Option/Award Committee, a committee
consisting of at least two members of the Board, or the Compensation Committee
where appropriate.

     (d)  "Common Stock” means shares of the $.01 par value common stock of the
Company.

     (e)  "Company” means American Management Systems, Incorporated, or as the
context requires, any domestic or foreign affiliate of American Management
Systems, Incorporated. For this purpose “affiliate” means (i) a corporation if
AMS owns stock possessing at least [80] percent of total combined voting power
of all classes of stock entitled to vote of such corporation, or (ii) a
partnership or limited liability company if AMS owns at least [80] percent of
the profits interest or capital interest of such partnership or company.

     (f)  "Conversion Factor” per share means the average of the prices of the
Common Stock quoted over the National Association of Securities Dealers
Automatic Quotation System (“NASDAQ”) in the national market on each trading day
during the final five trading days of the Performance Year. In the event that
the Common Stock is not traded over NASDAQ, Conversion Factor means the average
of the closing bid prices of the Common Stock published in the National Daily
Stock Quotation Summary for each trading day during the final five trading days
of the Performance Year. In the event that the Common Stock is listed on an
established stock exchange or exchanges, Conversion Factor means the average of
the closing prices of the Common Stock on such stock exchange or exchanges on
each trading day during the final five trading days of the Performance Year. For
the Performance Year ended December 31, 1990, the “Conversion Factor” is the
average of the closing bid prices of the

-1-



--------------------------------------------------------------------------------



 



Common Stock published in the National Daily Stock Quotation Summary for each
trading day during the month of January 1991.

     (g)  "Disability” means the permanent and total inability, by reason of
physical or mental infirmity, or both, of a Participant to perform the work
assigned to the Participant by the Company. The determination of the existence
or nonexistence of disability shall be made by the Committee after medical
examination(s) by a medical doctor(s) selected or approved by the Committee. If
the Participant is determined to be disabled under the Company’s long-term
disability plan or the Social Security Act, the Committee shall accept such
determination as proof of Disability for purposes of this Plan.

     (h)  "Discretionary Award” means a Stock Award that is not a Profit-Sharing
Award.

     (i)  "Eligible Employee” means an individual who is employed by the
Company.

     (j)  "Participant” means an Eligible Employee of the Company who is
designated by the Committee to receive Stock Awards.

     (k)  "Performance Year” means a twelve-month period specified by the
Company.

     (l)  "Plan” means the American Management Systems Restricted Stock and
Stock Bonus Plan.

     (m)  "Pool” means the group of Participants who are awarded Profit-Sharing
Awards for a Performance Year.

     (n)  "Profit-Sharing Award” means a Stock Award granted pursuant to the
rules in Section 6.

     (o)  "Retirement” means termination of employment on or after the
Participant’s sixty-fifth (65) birthday.

     (p)  "Stock Award” means Common Stock granted under the Plan that is
nontransferable, except as otherwise provided in this Plan. A Stock Award may be
a Discretionary Award or a Profit-Sharing Award.

     (q)  "Stock Award Agreement” means a written agreement between the Company
and the Participant setting forth the terms and conditions of his Stock Awards.

     (r)  "Target” means the financial goals of the Company for the Performance
Year established by the Board.

Section 3. Administration of the Plan

     The Plan shall be administered by the Committee, which has and may exercise
the

-2-



--------------------------------------------------------------------------------



 



powers and authority of the Board as may be necessary or appropriate for the
Committee to carry out its functions as described in the Plan, including
authority to designate the Participants in the Plan, to interpret the Plan, to
determine the terms and provisions of the Stock Award Agreements, to make all
other determinations necessary or advisable for Plan administration, and to
prescribe, amend, and rescind rules and regulations relating to the Plan. All
Committee interpretations, determinations, and actions shall be final,
conclusive, and binding on all parties involved.

Section 4. Stock Subject to the Plan

     The Stock Awards shall be made available from previously issued shares
reacquired by the Company.

Section 5. Awards Generally

     (a)  The Board or the Committee shall designate (i) the Eligible Employees
to whom the grants of Stock Awards are made, (ii) the number of shares subject
to Stock Awards to be granted to each Participant and the date of each grant,
(iii) whether the Stock Awards are Discretionary Awards or Profit-Sharing
Awards, and (iv) the terms and conditions consistent with the Plan of the Stock
Awards granted to each Participant. The Board or the Committee shall make such
designations in its complete discretion, subject to the requirements of Section
6 in the case of Profit-Sharing Awards.

     (b)  Grants of Stock Awards shall be governed by a Stock Award Agreement
between the Company and the Participant setting forth the terms and conditions
of the Stock Awards.

Section 6. Special Rules Applicable to Profit Sharing Awards

     (a)  An Eligible Employee is eligible to receive Profit-Sharing Awards for
a Performance Year only if, for the Performance Year, he or she satisfies (i),
(ii) and (iii) and any one of (iv), (v) or (vi) of the following requirements of
this subsection.



       (i) The Eligible Employee is employed by American Management Systems,
Incorporated or a domestic or foreign affiliate of American Management Systems,
Incorporated whose employees the Committee has designated as being covered by
the profit-sharing provisions of the Plan, including this Section 6;



       (ii) The Eligible Employee is in a category of employees that the
Committee has designated to be eligible to receive Profit-Sharing Awards for the
Performance Year, and



       (iii) the Eligible Employee is not eligible to receive stock options from
an existing incentive compensation plan and is not a “covered employee” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986; plus



       (iv) the Eligible Employee is employed in a position described in (i) for
the equivalent of six (6) months of the Performance Year on a full-time basis
where

-3-



--------------------------------------------------------------------------------



 





       full-time is defined as a minimum of forty (40) hours per week with any
paid leave considered as hours worked, or



       (v) the Eligible Employee is working part-time in a position described in
(i) and works the equivalent of six months at full time (as defined above)
during the Performance Year with any paid leave considered as hours worked, or



       (vi) the Eligible Employee is on family or medical leave and would have
met the requirements of either (iv) or (v) for the Performance Year based on
their normal pre-leave schedule (but only for the first twelve (12) months of
such leave) with any paid leave considered as hours worked.

     (b)  Profit-Sharing Awards shall be made annually for a Performance Year,
effective as of the last day of the Performance Year. The aggregate number of
shares subject to Profit-Sharing Awards granted for the Performance Year shall
equal the Actual Award divided by the Conversion Factor.

     (c)  The aggregate number of shares subject to Profit-Sharing Awards
granted for a Performance Year shall be granted to different categories of
employees in the proportions specified by the Committee.

     (d)  Any forfeited Profit-Sharing Award that is not reinstated by the
Committee before the date of the reallocation shall be reallocated among the
Participants who received Profit-Sharing Awards in the same Pool as the
Participant who forfeited the Profit-Sharing Award and who are employed by the
Company on the date of the reallocation. The reallocation shall be in proportion
to the number of shares from such Pool that each remaining Participant then
owns, and shall not affect the date of grant of the reallocated Profit-Sharing
Awards for purposes of determining the date of the expiration or removal of
restrictions on the reallocated Profit-Sharing Awards.

Section 7. Restrictions and Vesting

     (a)  Stock Awards shall vest either immediately or periodically pursuant to
a schedule selected by the Committee and set forth in the Stock Award Agreement.
In the case of a Profit-Sharing Award, a Participant shall forfeit the Award in
the event that the Participant’s employment with the Company is terminated for
any reason other than death, Disability, or Retirement within three (3) years
after the date the Stock Award is granted to the Participant. In the event that
the Participant’s employment with the Company is terminated for reason of death,
Disability or Retirement, all outstanding Profit-Sharing Awards granted to such
Participant shall vest automatically as of the date of such Participant’s
termination for reason of death, Disability or Retirement.

     (b)  In its discretion, the Committee may prescribe additional restrictions
on the Stock Award which, if not satisfied, would result in the Participant’s
forfeiture of the Stock Award. The Committee may also provide for the
incremental lapse or expiration of any or all restrictions upon the satisfaction
of other conditions in addition to, or other than, the expiration of the
restriction period. The Committee may provide for reinstatement of any portion
of a Stock Award that otherwise would be forfeited as a result of a
Participant’s termination of

-4-



--------------------------------------------------------------------------------



 



employment if the Participant returns to full-time employment with the Company
within one year of the Participant’s prior termination of employment and before
the date on which the Stock Award otherwise would have vested. The Committee, in
its discretion, may provide that such Stock Award may be reinstated from Stock
Awards that have been forfeited and not yet allocated among Participants or may
provide for such reinstatement from other shares available for issuance under
the Plan. Upon such reinstatement, the balance of the Stock Award shall vest in
accordance with the provisions of the Participant’s reinstated Stock Award
Agreement.

     (c)  The restriction period and any other restrictions and conditions not
provided in the Plan shall be set forth in the Stock Award Agreement at the time
the Stock Award is granted, or if not so set forth, as otherwise specified by
the Company in writing.

     (d)  The Committee, in its sole discretion, may shorten or terminate the
restriction period or waive any conditions for the lapse or expiration of the
restrictions with respect to all or any portion of the Stock Award.

     (e)  Upon expiration or removal of all restrictions on a Stock Award, the
shares subject to the Stock Award shall no longer be nontransferable and subject
to a substantial risk of forfeiture and shall be deemed “vested” Common Stock.

Section 8. Terms and Conditions of Stock Award

     (a)  The Stock Awards may not be sold, transferred, or otherwise alienated
or hypothecated, other than by will or the laws of descent and distribution,
until all the restrictions imposed on the Stock Awards are removed or expire.

     (b)  Newly-granted Stock Awards, reinstated Stock Awards and any
reallocated forfeited Stock Awards shall be registered in the recipients’ names
before the record date of the first annual meeting of the shareholders of the
Company that follows the date of grant, reinstatement or reallocation, and
before each special meeting of shareholders of the Company.

     (c)  A stock certificate representing the aggregate number of shares
subject to Stock Awards granted to the Participants shall be held in the
physical custody of the Company. The certificate shall bear a legend making
appropriate reference to the restrictions imposed on the Stock Awards.

     (d)  A Participant who is employed by the Company or a domestic affiliate
shall have all the rights of a shareholder with respect to the Stock Awards,
including voting and dividend rights, subject to the restrictions on
transferability and any other restrictions or conditions contained in the Stock
Award Agreement. The Committee shall provide that Participants who are employees
of foreign affiliates are not entitled to voting and dividend rights on the
shares subject to the Stock Award until the Stock Award is vested.

     (e)  A Participant may designate a beneficiary or beneficiaries to receive
any stock certificate that is to be delivered under the Plan on or after the
Participant’s death. Any designation must be by written notice in a form
provided by the Company and filed with the Company.

-5-



--------------------------------------------------------------------------------



 



     (f)  Upon expiration or removal of all restrictions on any shares subject
to a Stock Award, a stock certificate for shares of Common Stock shall be
delivered, free of all restrictions, except any restrictions that may be imposed
by law, to the Participant or the Participant’s beneficiary or legal
representative. The Company shall not deliver any fractional shares of the
Common Stock but shall pay, in lieu thereof, the fair market value of the
fractional share to the Participant or the Participant’s beneficiary or legal
representative. The Company shall not be required to issue or deliver any
certificate for shares of Common Stock under the Plan until all of the following
conditions are satisfied:



       (i) The admission of such shares to listing on all stock exchanges on
which the stock is then listed, if any;



       (ii) The completion of any registration or other qualification of such
shares under any federal or state law, under the rulings or regulations of the
Securities and Exchange Commission, or under any other governmental regulatory
agency that the Company will in its sole discretion determine to be necessary or
advisable;



       (iii) The obtaining of any approval or other clearance from any federal
or state governmental agency that the Company will in its sole discretion
determine to be necessary or advisable; and



       (iv) The lapse of such reasonable period of time following the expiration
of the restrictions as the Company from time to time may establish for reasons
of administrative convenience.

Section 9. Payment of Withholding Tax

     (a)  A Participant may make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, to include in income the fair market value of
each share of Common Stock subject to the Stock Award for the taxable year in
which the grant (including a reallocation) of the Stock Award is made. The
Participant shall provide the Company with a copy of the completed election form
filed with the Internal Revenue Service.

     (b)  The Participant shall be responsible for the payment of all federal
and state income taxes and Social Security (FICA) taxes required to be withheld
and paid with respect to the Participant’s Stock Awards. At the Company’s
option, the Company may (i) withhold the appropriate amount from the
Participant’s paycheck(s) and from any dividends paid on Stock Awards, or (ii)
require the Participant to pay the amount of the withholding tax to the Company
and treat the Participant’s timely payment of such amount to the Company as an
additional restriction on the Stock Awards. At the Company’s option, the
Participant may satisfy all or part of the Participant’s obligation to pay the
withholding tax by transferring Common Stock to the Company or by cash
settlement of the right to Common Stock under the Plan. The Participant’s
obligation shall be satisfied to the extent of the then fair market value of the
Common Stock. Participants who are either a non-U.S. citizen employed by a
foreign subsidiary or a U.S. citizen working or resident abroad shall be
responsible for the payment of all foreign taxes, if any, attributable to Stock
Awards; absent a special arrangement with such a Participant or an obligation of
the Company to withhold foreign taxes, it shall be the

-6-



--------------------------------------------------------------------------------



 



Company’s policy not to withhold, nor to be responsible to such Participant for
payment of, foreign taxes in respect of Stock Awards.

     (c)  The Company does not represent or guarantee that any particular
federal or state income, payroll, personal property or other tax consequence
will result from the grant of Stock Awards or the expiration of restrictions on
the Stock Awards. The Participant should consult with a professional tax advisor
to determine the tax consequences to the Participant.

Section 10. Indemnification of Board and Committee

     In addition to other rights of indemnification as they may have as members
of the Board or of the Committee, the members of the Board and the Committee
shall be indemnified by the Company against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan, or Stock Award Agreements,
and against all amounts paid by them in settlement thereof (provided such
settlement is approved by legal counsel selected by the Company) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it will be adjudged in such action, suit or
proceeding that the member is liable for negligence or misconduct in the
performance of the member’s duties; provided that within sixty (60) days after
institution of any such action, suit or proceeding a member shall in writing
offer the Company the opportunity, at its own expense, to defend the same.

Section 11. Non-Contravention of Securities Laws

     Notwithstanding anything to the contrary expressed in the Plan, any
provisions of the Plan that vary from or conflict with any applicable Federal or
State securities laws (including any regulations promulgated thereunder) shall
be deemed to be modified to conform to and comply with those laws.

Section 12. Unenforceability of a Particular Provision

     The unenforceability of any particular provision of the Plan shall not
affect the other provisions, and the Plan shall be construed in all respects as
if the unenforceable provision were omitted.

Section 13. Adjustment Provisions

     (a)  In the event of changes in the Common Stock by reason of any stock
split, combination of shares, stock dividend, reclassification, merger,
consolidation, reorganization, recapitalization or similar adjustment, or by
reason of the dissolution or liquidation of the Company, appropriate adjustments
may be made in the number and class of shares subject to granted Stock Awards
and in the number and class of shares subject to Stock Awards reserved for grant
under the Plan, but not yet granted. Whether any adjustment or modification is
to be made as a result of the occurrence of any of the events specified in this
section, and the extent thereof, shall be determined by the Board, whose
determination shall be binding and conclusive.

-7-



--------------------------------------------------------------------------------



 



     (b)  The existence of the Plan or Stock Awards shall in no way impair the
right of the Company or its stockholders to make or effect any adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger, consolidation, dissolution or
liquidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock of the Company, or
any grant of options on its stock.

Section 14. Limitation of Rights

     Neither the adoption and maintenance of the Plan or the grant of Stock
Awards shall:

     (a)  limit the right of the Company to discharge or discipline any
Participant, or otherwise terminate or modify the terms of the Participant’s
employment, or

     (b)  confer upon any Participant any contract or other right or interest
under the Plan other than as specifically provided in the Plan and the Stock
Award Agreements.

Section 15. Headings

     Headings of Sections in the Plan are inserted for convenience and
reference; they constitute no part of the Plan.

Section 16. Applicable Law

     To the extent that state law is not preempted by any laws of the United
States, the Plan shall be construed, regulated, interpreted and administered
according to the laws of the Commonwealth of Virginia.

Section 17. Successors

     The provisions of the Plan shall be binding upon, and inure to the benefit
of, all successors of any Participant, including, without limitation, the
Participant’s estate and the executors, administrators or trustees thereof, the
Participant’s heirs and legatees, and any receiver, trustee in bankruptcy or
representative of creditors of the Participant.

Section 18. Termination and Amendment of the Plan

     (a)  Unless terminated earlier, the Plan shall remain in effect until
January 1, [2010]. The Board shall have complete power and authority at any time
to terminate the Plan or to make any modification or amendment of the Plan as it
deems advisable and may from time to time suspend, discontinue, or abandon the
Plan, except that no action by the Board shall adversely affect any right or
obligation with respect to any Stock Award granted before the Board’s action
without written consent of the affected Participant.

     (b)  The Committee may amend or modify the Stock Award Agreements, except
that no amendment or modification shall adversely affect the rights and
obligations of a Participant with respect to an outstanding Stock Award unless
the affected Participant consents in writing.

-8-



--------------------------------------------------------------------------------



 



Section 19. Approval of Plan and Effective Date

     The Plan was adopted by the Board of Directors on May 11, 1990, effective
as of January 1, 1990. The Plan was amended and restated by the Board of
Directors on May 18, 1995, effective as of January 1, 1995, amended on December
6, 1996, effective as of January 1, 1996, further amended and restated by the
Board of Directors on July 25, 1997, effective as of January 1, 1997, and
further amended and restated by the Board of Directors on December 8, 2000,
effective as of September 15, 2000.

-9-